DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
With respect to claim 18, the Applicant has argued Farrell teaches using ZnO as a growth substrate while the interface of Yap is a bonding interface and it is therefore not obvious to combine the teachings.
The Examiner does not agree. It is first noted that Yap (col.2 lines 57-59) teaches various other wavelengths of light are possible for the pump laser. In a similar teaching, Farrell states ([0039]) that various other wavelengths can be used in the dual laser system. One of ordinary skill in the art would recognize that in order to generate alternate wavelengths that alternate materials would be needed to grow and thereby produce the active layer(s) necessary to generate those alternate wavelengths. 
Farrell demonstrates that a transparent oxide substrate material (ZnO) used therein to form active layers thereupon works well as an optical interface between the dual lasers. Making use of the ZnO material taught by Farrell in the Yap reference at the bonding interface would (1) not only provide an alternate transparent oxide material desired by Yap (Yap, col.4 lines 14-19) shown to function well as an optical interface by Farrell but (2) would also thereby allow for production of an alternative output wavelength by enabling growth of new active layer materials atop the ZnO as demonstrated by Farrell. This would additionally enable a reduction in the manufacturing steps of Yap as a ZnO material based substrate would not need to be removed prior to attaching the GE laser (Yap, col.2 line 64 – col.3 line 2) as Farrell has demonstrated the ZnO provides a useful optical interface in the dual laser system.
Further, art such as US 2007/0001186 demonstrates that ZnO material functions well as a bonding interface, without additionally functioning as a growth substrate, in a related semiconductor light emitter (abstract) and further reinforces the beneficial nature of the ZnO as an optical interface.

	With respect to claim 35, the Applicant has argued the coatings (#260, 280) of Yap do not optically couple the PL and GE lasers together as they do not reflect light from the pump (PL) to the gain (GE) laser.
	The Examiner does not agree. Figure 1 of Yap, along with col.5 lines 55-57, make clear that the optical mode of the PL laser overlaps with the GE laser (see fig.1 wherein #210 overlaps the active region #170 of the GE laser). Further, col.4 line 63 – col.5 line 24, along with fig.2, makes clear that the coatings (#260, 280) are applied over the facets of the devices and the coatings are highly reflective for the PL light and of a lower reflectivity for the GE light. When the optical mode (#210) of the PL laser strikes the front facet (and optical coating #260 thereon) and is overlapping the active region #170 (as seen in fig.1) the light from the PL laser would necessarily be reflected from the facet/coating and return to pump the GE laser.
	The Applicant has further argued Yap does not teach the coatings are dichroic as there is no discussion of polarization based filtering.
	The Examiner does not agree. As explained by the “dichroism” article from RP-Photonics.com (see references cited) dichroism has 2 different definitions. The first is that of wavelength dependent transmission (different reflectivity for different wavelengths) and is particularly used for mirrors, while the second definition is for polarization and wavelength dependent absorption and is particularly used to describe polarizers. The Applicant’s specification at [0066] makes clear that the dichroic layer is one which generates a wavelength dependent transmission. The specification makes no mention of polarization effects. Thus, the Examiner used the definition which most closely matched that outlined in the original specification and which is clearly taught in the Yap reference (col.4 line 63 – col.5 line 24, different reflectivity for the PL vs. GE light).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828